SCHEDULE A to the Investment Advisory Agreement (as amended on December 3, 2015 to add the Scharf Alpha Opportunity Fund) Series or Fund of Advisors Series Trust Annual Fee Rate as a Percentage of Average Daily Net Assets Scharf Fund 0.99% Scharf Balanced Opportunity Fund 0.99% Scharf Global Opportunity Fund 0.99% Scharf Alpha Opportunity Fund 0.99% ADVISORS SERIES TRUST on behalf of the series listed on ScheduleA SCHARF INVESTMENTS, LLC By: /s/ Douglas G. Hess By: /s/ Brian A. Krawez Name:Douglas G. Hess Name:Brian A. Krawez Title:President Title:President 1
